Appeal by defendant from a judgment of the Supreme Court, Kings County (Beldock, J.), rendered Mar.ch 28,1978, convicting him of criminal sale of a controlled substance in the second degree (three counts), upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and new audibility hearing and trial are ordered. Reversal is warranted in the instant case for the reasons set forth in People v Colon (87 AD2d 826). We have considered appellant’s other contentions and find that, under the circumstances, they have no merit. Gibbons, J. P., Weinstein, Bracken and Boyers, JJ., concur.